

EXHIBIT 10(mm)
DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS (ANNUAL EQUITY GRANT)




This Restricted Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you ([Name]), a person notified by the Company, and identified in the Company’s
records, as the recipient of an Award of Restricted Stock Units during the
Company’s fiscal year ____. This Agreement is effective as of ________, the date
communicated to you and set forth in the Company’s records (the “Grant Date”).
The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2002 Stock Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Restricted Stock Units.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan. Each
RSU represents the right to receive, subject to the vesting provisions set forth
below, one share of the Company’s Common Stock, no par value (the “Common
Stock”).
2.    Rights with Respect to the RSUs.
The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Common Stock, other than the right to receive
dividends and other distributions as provided in Sections 7(b) and 7(c) hereof.
Your rights with respect to the RSUs shall remain forfeitable at all times prior
to the date or dates on which such rights become vested, and the restrictions
with respect to the RSUs lapse, in accordance with Sections 3 or 4 hereof.
3.    Vesting.
Subject to the terms and conditions of this Agreement, the RSUs shall vest, and
the restrictions with respect to the RSUs shall lapse, on the date or dates and
in the amount or amounts communicated to you and set forth in the Company’s
records and as reflected below, subject to Section 4 of this Agreement.
(a)    The grant of RSUs under Section 1 above shall vest on the earlier of (i)
the one-year anniversary of the Grant Date and (ii) the date of the Company’s
next annual meeting of shareholders.



--------------------------------------------------------------------------------



4.    Early Vesting; Forfeiture.
(a)    If your service on the Board terminates other than by reason of your
death or Disability (as defined below) prior to the vesting of the RSUs pursuant
to Section 3 hereof, your rights to all of the unvested RSUs shall be
immediately and irrevocably forfeited.
(b)    If you die prior to the vesting of the RSUs pursuant to Section 3 hereof,
then you shall become immediately and unconditionally vested in all RSUs and the
restrictions with respect to all RSUs shall lapse on the date of your death. No
transfer by will or the applicable laws of descent and distribution of any RSUs
which vest by reason of your death shall be effective to bind the Company unless
the Committee administering the Plan shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer.
(c)    If you become Disabled (as defined below) prior to the vesting of the
RSUs pursuant to Section 3 hereof, then you shall become immediately and
unconditionally vested in all RSUs and the restrictions with respect to all RSUs
shall lapse on the date on which the Committee administering the Plan makes the
determination that you are Disabled. For purposes of this Agreement, “Disabled”
means you have a disability due to illness or injury which is expected to be
permanent in nature and which prevents you from performing the material duties
required by your regular occupation, all as determined by the Committee
administering the Plan.
5.    Restriction on Transfer.
Except as contemplated by Section 4(b) hereof, none of the RSUs may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the RSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs.
6.    Settlement of RSUs.
No shares of Common Stock shall be issued to you prior to the date on which the
RSUs vest, in accordance with the terms and conditions communicated to you and
set forth in the Company’s records. After the RSUs vest pursuant to Sections 3
or 4 hereof, the Company shall promptly, but no later than 30 days following the
applicable vesting date, cause to be issued in your name one share of Common
Stock for each RSU and pay to you any accumulated distributions (less applicable
tax withholding) pursuant to Sections 7(b) and (c) hereof. Notwithstanding the
foregoing, you may elect to defer the settlement of the RSUs (and any
accumulated distributions) beyond the vesting date of the RSUs. Any deferral
election must be made in compliance with such rules and procedures as may be
established by the Committee administering the Plan. Following payment of the
applicable withholding taxes pursuant to Section 8 hereof, the Company shall
promptly cause such shares of Common Stock (less any shares withheld to pay
taxes) to be delivered, either by book-entry registration or in the form of a
stock certificate or certificates, registered in your name or in the names of
your legal representatives, beneficiaries or heirs, as the case may be.





--------------------------------------------------------------------------------



7.    Distributions and Adjustments.
(a)    If any RSUs vest subsequent to any change in the number or character of
the Common Stock of the Company (through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise) occurring after the Grant Date,
you shall then receive upon such vesting the number and type of securities or
other consideration which you would have received if such RSUs had vested prior
to the event changing the number or character of the outstanding Common Stock.
(b)    Any additional shares of Common Stock, any other securities of the
Company and any other property (except for cash dividends or other cash
distributions) distributed with respect to the shares of Common Stock underlying
the RSUs prior to the date or dates the RSUs vest shall be subject to the same
restrictions, terms and conditions as the RSUs to which they relate and shall be
promptly deposited with the Secretary of the Company or a custodian designated
by the Secretary. Any such accumulated distributions shall be distributed to you
in accordance with Section 6 hereof. If the RSUs are forfeited prior to vesting,
any accumulated distributions payable in respect of such RSUs shall also be
forfeited.
(c)    Any cash dividends or other cash distributions payable with respect to
the shares of Common Stock underlying the RSUs prior to the vesting of the RSUs
shall be distributed to you upon the settlement of the RSUs in the amount
originally declared, without interest. Any such accumulated cash dividends or
other cash distributions shall be distributed to you in accordance with Section
6 hereof. If the RSUs are forfeited prior to vesting, any accumulated cash
dividends or other cash distributions payable in respect of such RSUs shall also
be forfeited.
8.    Taxes.
(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the RSUs, the vesting of
the RSUs, the receipt of shares of Common Stock upon the vesting of the RSUs and
any other matters related to this Agreement. In order to comply with all
applicable federal, state or local income tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that all applicable
federal, state or local payroll, withholding, income or other taxes, which are
your sole and absolute responsibility, are withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the RSUs by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the shares of Common Stock, cash
or other property otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, or (iii) delivering to the Company shares of Common
Stock having a Fair Market Value equal to the amount of such taxes. The Company
will not deliver any fractional share of Common Stock but will pay, in lieu
thereof, the Fair Market Value of such fractional share of Common Stock. Your
election must be made on or before the date that the amount of tax to be
withheld is determined.



--------------------------------------------------------------------------------



9.    General Provisions
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Right to Board Service. Nothing in this Agreement or the Plan shall be
construed as giving you the right to continue to serve on the Board.
(c)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida.
(f)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). You agree that the state and federal courts
of Florida shall have jurisdiction over any litigation between you and the
Company regarding this Agreement, and you expressly submit to the exclusive
jurisdiction and venue of the federal and state courts sitting in Orange County,
Florida.
(g)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
    Supervisor, Stock Compensation Plans
    1000 Darden Center Drive
    Orlando, FL 32837
(h)    Award Agreement and Related Documents. This Restricted Stock Unit Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Restricted Stock Unit Award grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR
ESTABLISHED ACCOUNT ON THE MORGAN



--------------------------------------------------------------------------------



STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT; PROVIDED,
HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE. FAILURE TO
ACCEPT THE REFERENCED TERMS AND TO EXECUTE THIS AGREEMENT ELECTRONICALLY WILL
PRECLUDE YOU FROM RECEIVING YOUR RESTRICTED STOCK UNIT GRANT. In connection with
your Restricted Stock Unit grant and this Award Agreement, the following
additional documents were made available to you electronically, and paper copies
are available on request directed to the Company’s Compensation Department: (i)
the Plan; and (ii) a Prospectus relating to the Plan.



